Citation Nr: 0120487	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  96-26 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include a psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel



INTRODUCTION

The veteran had active military service from September 1960 
to August 1962.

By rating decision of January 1968, the RO denied service 
connection for a psychiatric disorder, to include a 
psychosis.  The veteran was notified of the denial in a 
January 1968 letter.  He did not file a notice of 
disagreement and the January 1968 decision became final.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
January 1993 rating decision in which the RO found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder to include a psychosis.


REMAND

As noted above, by decision of January 1993, the RO found 
that new and material evidence had not been presented to 
reopen a claim of entitlement to service connection for 
psychiatric disorder to include a psychosis.  In the February 
1995 statement of the case (SOC) and September 1997 
supplemental statement of the case (SSOC), the RO concluded 
that evidence submitted since the prior final rating decision 
did not present a reasonable possibility of changing the 
outcome of the prior decisions.  In addition, it was found 
that the veteran had not presented any competent medical 
evidence relating any current psychiatric disorder, to 
include a psychosis to his period of military service or the 
one year post-service presumptive period.

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 

materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a) 
(2000).

A review of the record in the present case reveals that, in 
the January 1995 SOC and the September 1997 SSOC, the RO 
employed the invalidated Colvin test when addressing the 
veteran's claim to reopen.  In both documents, the RO stated 
that, "[t]o justify a reopening of a claim on the basis of 
new and material evidence, there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  (Emphasis added.)

The Court has held that, when the Board proposes to address 
in its decision a question that has not been adequately 
addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the SOC and/or SSOC 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29 
(2000).  If not, the matter must be remanded in order to 
avoid prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Inasmuch as the SOC and SSOC were based on the standard which 
was struck down in Hodge, supra, a remand is warranted to 
allow the RO to apply the standards set forth therein.  Id.  
The Board recognizes that the decision in Hodge, supra, had 
not been decided at the time of the January 1995 SOC and the 
September 1997 SSOC; nonetheless, the RO has not had the 
opportunity to consider the 


veteran's claim under the new standard.  For that reason, the 
case must be remanded.

The claims folder contains a variety of medical records 
subsequent to the prior final rating decision by the RO in 
1968.  The veteran has indicated that he was a patient at 
Harlem Valley State Hospital in 1965, now known as Hudson 
River Psychiatric Center.  In correspondence of March 1995, 
the veteran requested that the RO obtain his treatment 
records from that facility, which the RO attempted to do by 
letters of June 1995 and February 1997.  In a March 1997 
response, the Medical Record Technician from the Hudson River 
Psychiatric Center indicated that a Consent to Release 
Information form, signed by the veteran and dated within 90 
days of receipt, was required before his records could be 
released.  It does not appear that the RO attempted to obtain 
a current authorization or make further attempts to obtain 
the veteran's treatment records from this facility.

To ensure that the duty to inform the veteran of the evidence 
needed to complete his application for benefits, the Board 
finds that the RO also should provide the veteran with a 
clear and succinct explanation of the specific evidence 
needed to support his current claim; namely, supporting 
evidence that he was treated in service or within the first 
post-service year for a psychiatric disorder, to include a 
psychosis; competent (medical) evidence of a nexus between 
current psychiatric pathology and service.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 
2001).  This duty attaches whether the application is an 
original claim for benefits, or one to reopen a previously 
denied claim.  See Graves v. Brown, 8 Vet. App. 522, 524-25 
(1996).

In addition, the Board notes that there is documentation in 
the claims folder that the veteran is in receipt of 
disability benefits from the Social Security Administration.  
The Court has held that in such instances, and with regard to 
the issue before the Board on appeal, the award letter and 
the medical records underlying the award of Social Security 
Disability benefits must be obtained and reviewed by VA.  
Massors v. Derwinski, 2 Vet.App. 181 (1992); Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).

Based on the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  After obtaining the appropriate 
authorization from the veteran as 
described above, the RO should contact 
the Hudson River Psychiatric Center and 
obtain a copy of the veteran's treatment 
records from that facility as far back as 
they exist.  All records obtained should 
be associated with the claims folder.

2.  The RO should also obtain a complete 
copy of the veteran's file with the 
Social Security Administration, including 
a copy the decision awarding disability 
benefits and a copy of all medical 
records associated with the veteran's 
application which supported the award of 
such disability benefits.

3.  Thereafter, the RO should review the 
record and re-adjudicate the issue of 
whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
psychiatric disorder, to include a 
psychosis.  In so doing, the RO should 
consider and apply the provisions of 
38 C.F.R. § 3.156(a) and the holding of 
the United States Court of Appeals for 
the Federal Circuit in Hodge.  In the 
event it is determined that the claim is 
reopened, the RO should then consider the 
issue of entitlement to service 
connection for a psychiatric disorder, to 
include a psychosis, on the merits, in 
light of all applicable evidence of 
record and all pertinent legal authority, 
to include recently amended/added 
statutory provisions pertaining to VA's 
duties to assist/notify a claimant.


4.  If the benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with 
an SSOC and given the opportunity to 
respond within the applicable time frame 
before the case is returned to the Board 
for further review.

The purpose of this REMAND is to comply with a precedent 
decision of the Court and to comply with recently enacted 
legislation.  The veteran need take no action until he is 
informed, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


